

117 S930 IS: To amend the Internal Revenue Code of 1986 to ensure that the 2021 recovery rebates as provided for in the American Rescue Plan Act are not provided to prison inmates convicted of rape and that such sums shall be redirected to the Department of Justice to be paid out in the form of restitution to compensate victims of crime. 
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 930IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that the 2021 recovery rebates as provided for in the American Rescue Plan Act are not provided to prison inmates convicted of rape and that such sums shall be redirected to the Department of Justice to be paid out in the form of restitution to compensate victims of crime. 1.Prohibiting 2021 Recovery Rebates from being provided to certain prisoners(a)In generalSection 6428B of the Internal Revenue Code of 1986, as added by section 9601 of the American Rescue Plan Act of 2021, is amended—(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively;(2)in subsection (j), as so redesignated, by striking subsection (h)(1) each place it appears and inserting subsection (i)(1); and(3)by inserting after subsection (g) the following:(h)Special rules with respect to certain prisoners(1)Disallowance of credit(A)In generalSubject to subparagraph (B), no credit shall be allowed under subsection (a) to an eligible individual who is, for each day during calendar year 2021—(i)confined in a jail, prison, or other penal institution or correctional facility pursuant to the conviction of the individual for a rape offense under Federal or State law; or (ii)is confined by court order in an institution at public expense in connection with—(I)a verdict or finding that the individual is guilty but insane, with respect to a rape offense under Federal or State law;(II)a verdict or finding that the individual is not guilty of such an offense by reason of insanity;(III)a finding that such individual is incompetent to stand trial under an allegation of such an offense; or(IV)a similar verdict or finding with respect to such an offense based on similar factors (such as a mental disease, a mental defect, or mental incompetence).(B)Joint returnIn the case of eligible individuals filing a joint return where 1 spouse is described in subparagraph (A), subsection (b)(1) shall be applied by substituting $1,400 for $2,800.(2)Denial of advance refund or creditNo refund or credit shall be made or allowed under subsection (g) with respect to any individual whom the Secretary has knowledge is, at the time of any determination made pursuant to paragraph (3) of such subsection, described in clause (i) or (ii) of paragraph (1)(A) of this subsection..(b)Crime Victims Fund(1)In generalThere are transferred to the Crime Victims Fund, established under section 1402 of the Victims of Crime Act of 1984 (34 U.S.C. 20101), out of any money in the Treasury not otherwise obligated, an amount equal to the total reduction in outlays by reason of the amendment made by subsection (a). (2)Use of fundsAny amount transferred to the Crime Victims Fund under paragraph (1) shall be merged with and be available for the same purposes as amounts deposited in the Crime Victims Fund under section 1402(b) of the Victims of Crime Act of 1984 (34 U.S.C. 20101(b)). (c)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021 (Public Law 117–2). 